DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Input touch device with curved segment that changes shape”.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends on claim 1 but claim 5 recites “the touch feedback element” which is introduced in claim 4. Thus claim 5 should depend on claim 4 for consistency. This is the dependency interpreted for examination.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. in US 2016/0327987 (hereinafter Huitema).
Huitema discloses an input device (Huitema’s Figs. 1-2, 26A and par. 11), comprising: 

a plurality of connecting bodies (Huitema’s Figs. 13A-B and par. 105: members 94 and 95), wherein each connecting body comprises a recess (Huitema’s Figs. 13A-B and par. 105: recess formed by protrusions/wings), adjacent connecting bodies are mutually pivotally connected (Huitema’s Figs. 13A-B and par. 105), and the recesses are connected to each other to form an accommodation space (Huitema’s Figs. 13A-B, 1-2, 26A-C: inside space when curved [to accommodate arm for example]); and 
a supporting element (Huitema’s Figs. 1-2 and par. 59, 106: substrate 16), disposed in the accommodation space (Huitema’s Figs. 1-2 and par. 59, 106) and connected to the connecting bodies (Huitema’s Figs. 1-2 and par. 59, 106); 
a sensing segment (Huitema’s Fig. 7E and par. 75: module 19 with detector 29), pivotally connected to the curved segment (Huitema’s Figs. 20, 26 per par. 153-159: see module 19 on its own pivoting member and connected to the LT area) and comprising a first sensing structure (Huitema’s Fig. 7E and par. 75: detector 29); and 
a second sensing structure (Huitema’s Figs. 1, 2, 6, 26 and par. 70: touch screen over display 18), covering the curved segment (Huitema’s Figs. 1, 2, 6, 26: see 18 over LT area) and the sensing segment (Huitema’s Figs. 26: see 18 over 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema.

Regarding claim 2, Huitema fails to explicitly disclose a first length that exists between two ends of the connecting bodies is less than a second length that exists between two ends of the sensing segment.  However, because Huitema Figs. 26 appear to show the sensing element larger than a single connecting link (Huitema’s Figs. 26C,D,F: see 19 larger than links 358,408/412. See also markup below), thus it would also have been obvious to one of ordinary skill in the art that Huitema would also disclose wherein a first length that exists between two ends of the connecting bodies (see below Huitema’s Fig. 26F markup: length between connecting links) is less than a second length that exists between two ends of the sensing segment (see below Huitema’s Fig. 26F markup: length of 19) in order to obtain the predictable result of obtaining the configuration shown in Huitema’s Figs. 26C,D,F.  


    PNG
    media_image1.png
    394
    865
    media_image1.png
    Greyscale


Regarding claim 3, Huitema fails to explicitly disclose wherein the second length is less than a sum of the first lengths of the connecting bodies.  However, because Huitema’s Figs. 13, 20 and 26 illustrate multiple links forming the longer tail, thus it would also have been obvious to one of ordinary skill in the art for the second length (see above Huitema’s Fig. 26F markup: length of 19) would be less than a sum of the first lengths of the connecting bodies (Huitema’s 

Regarding claim 7, Huitema discloses further comprising a plurality of pressure sensors (Huitema’s Fig. 7D and par. 74: sensors 27), disposed on a side of the second sensing structure (Huitema’s Fig. 7D: see 27 disposed on the bottom side of 18). But Huitema fails to explicitly disclose “facing the recess”. However, because Huitema does disclose the pressure sensors may be mounted on both sides of the substrate (Huitema’s Fig. 7D and par. 74) and Huitema also discloses the recess of a band link appearing toward the middle for inhibiting upward bending (Huitema’s Figs. 13 and par. 105), the limiting band mounted on substrate 16 (Huitema’s Fig. 13D and par. 105, 107). Thus, it would have been obvious to one of ordinary skill in the art that the plurality of pressure sensors (Huitema’s Fig. 7D and par. 74: sensors 27), disposed on a side of the second sensing structure (Huitema’s Fig. 7D: see 27 disposed on the bottom side of 18) would face the recess (Huitema’s Fig. 7D: sensors 27 mounted on substrate 16 face the recesses formed by wings/protrusions of Figs. 13 and par. 105 where the limiting band 91 is mounted on substrate 16) in order to obtain the predictable result of the configuration illustrated by Huitema’s Figs. 7D and 13.

Regarding claim 8, Huitema fails to explicitly disclose a quantity of the pressure sensors is 10four and each disposed at four corners of the second sensing structure. However, because Huitema does disclose that any number of sensors can be used and they can be disposed in any suitable way (Huitema’s Fig. 7D and par. 74), thus it would also have been obvious to one of ordinary skill in the art that Huitema’s quantity of the pressure sensors is 10four (Huitema’s par. 74: any desired number of sensors 27, which makes obvious four sensors), and the pressure sensors are each disposed at four corners of the second sensing structure (Huitema’s par. 74: .  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Park et al. in US 2016/0239046 (hereinafter Park).

Regarding claim 4, Huitema fails to disclose a touch feedback element. However, in the same field of endeavor of bracelet input devices, Park discloses a touch feedback element (Park’s Figs. 2, 4, 5 and par. 58: see 15c) disposed on a bottom side of a housing (Park’s Fig. 4: see 15c on bottom of 500) and located between the bottom side of the housing and the touch screen (Park’s Fig. 4 and par. 37: touch screen 15a). Therefore, it would have been obvious to one of ordinary skill in the art to include a touch feedback element (as taught by Park) in Huitema’s bracelet, in order to obtain the benefit of providing tactile feedback to the user in response to input (Park’s par. 58). By doing such combination, Huitema in view of Park disclose:
a touch feedback element (Park’s Figs. 2, 4, 5 and par. 58: see 15c), disposed on the supporting element (Park’s Fig. 4: see 15c on bottom of 500 which is equivalent to substrate 16 of Huitema’s Figs. 1-2), and located between the supporting element and the second sensing structure (Park’s Fig. 4 and par. 37: 15c located between bottom of 500 and touch screen 15a which is equivalent to being located between 16 and 18 of Huitema’s Figs. 1, 2).  
Regarding claim 5, Huitema in view of Park fail to explicitly disclose wherein the touch feedback element is a linear motor, an eccentric motor, a magnetic material or piezoelectric ceramic material, or a shape memory metal sheet. However, because Huitema discloses a vibration motor, and the office takes official notice that it is well-known in the art that vibration .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Ye et al. in US 2018/0316783 (hereinafter Ye).
Huitema fails to disclose the supporting element is a shape memory metal. However, in the same field of endeavor bracelet input devices, Ye discloses a bracelet with a supporting element being a shape memory metal (Ye’s Figs. 1-2 and par. 41: 100 which is equivalent to Huitema’s Figs. 1-2: 16). Therefore, it would have been obvious to one of ordinary skill in the art for Huitema’s substrate 16 to be a shape memory metal (as taught by Ye) in order to obtain the benefit of returning to the original state to facilitate operation (Ye’s par. 41). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Inagaki et al. in US 2016/0282899 (hereinafter Inagaki).
Huitema discloses a Bluetooth element (Huitema’s par. 94). But Huitema fails to disclose the Bluetooth element disposed in the recess. However, in the same field of endeavor of bracelet input devices, Inagaki discloses a Bluetooth element in a recess between two linking bands of the bracelet (Inagaki’s Figs. 24 and par. 125, 128: Bluetooth identifier, Bluetooth communication enabled upon connection). Therefore, it would have been obvious to one of ordinary skill in the art to dispose Bluetooth element in Huitema’s recess (Huitema’s Figs. 13: between members 94/95 which is equivalent to connecting for Bluetooth communication the .

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shih et al. in US 2012/0050163 directed to a touch mouse with pivoting members and Wang et al. in US 10,592,008 directed to a touch mouse with linked bodies and deformable shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621